Citation Nr: 0611475	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-30 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20-percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20-percent disabling.

3.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 20-percent disabling.

4.  Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 30-percent disabling.

5.  Entitlement to service connection for an anxiety 
disorder, claimed as secondary to the veteran's service-
connected disabilities.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1973 to June 1976.  He later served in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

Unfortunately, because further development of the evidence is 
needed before the Board can make a decision, this case is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), VA is 
required to provide certain notice and assistance to a 
claimant when he or she files a claim for benefits.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  



In this case, the RO provided the veteran with a VCAA notice 
letter in December 2002.  The letter provided him notice of 
the information and evidence needed to substantiate a claim 
for service connection, but not a claim for an increased 
rating - which is the basis of his current appeal concerning 
his right ankle, left knee, cervical spine, and post-
traumatic headache disabilities.  So a remand is required to 
ensure he receives content-complying VCAA notice.

In addition, the veteran is claiming service connection for 
a "nervous condition" secondary to his service-connected 
disabilities.  (See his May 2001 VA Form 
21-4138, Statement in Support of Claim).  Service connection 
may be granted for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The medical evidence of record indicates the veteran began 
complaining of anxiety and panic attacks in May 1993.  He 
was treated with imipramine (an anti-depressant) through at 
least 1996.  The report of a September 1999 psychological 
assessment indicates he had a diagnosis of panic disorder 
without agoraphobia.  (This examination was given by a VA 
psychologist.)  The report of an April 2004 VA neurological 
examination notes a diagnosis of "anxiety disorder due to a 
medical condition," but does not indicate which specific 
medical condition was causing the anxiety disorder.  (This 
examination was conducted by a Doctor of Education - not a 
psychologist or psychiatrist.)  So a remand is needed to 
obtain a VA examination and opinion to clarify whether the 
veteran currently has an anxiety disorder that is 
proximately due to, the result of, or aggravated by one or 
more of his service-connected disabilities.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (The duty to assist 
provisions of the VCAA include the duty to provide medical 
examinations or obtain opinions if it is determined 
necessary to decide a claim).  [Note:  He is service 
connected for right ankle, left knee, cervical spine, and 
post-traumatic headache disabilities.]

Also, during the pendency of this appeal, on March 3, 
2006, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  

With regard to the veteran's claim for service 
connection for an anxiety disorder, he was provided 
notice of what type of information and evidence was 
needed to substantiate this claim for service 
connection, but he was not provided notice of the type 
of evidence necessary to establish a disability rating 
or effective date.  So corrective notice should also be 
provided under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) as specified by Dingess/Hartman.  In other 
words, corrective notice should be provided informing 
him that a disability rating and an effective date for 
the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation 
as to the type of evidence that is needed to establish 
both a disability rating and an effective date.  

Accordingly, this case is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In 
particular, ensure that VCAA notice is 
provided for the veteran's claims for 
increased ratings for his right ankle, 
left knee, cervical spine, and post-
traumatic headache disabilities.  

VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  The letter 
also must explain that an effective date 
will be assigned if higher ratings are 
granted for these disabilities and 
discuss the method of determining the 
effective date.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  Also, send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
for service connection for an anxiety 
disorder (alleged nervous condition), as 
also outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  Schedule the veteran for an 
appropriate VA examination to determine 
whether he has a current anxiety 
disorder.  If he does, the examiner is 
asked to express an opinion as to whether 
any current anxiety disorder is at least 
as likely as not (meaning 50 percent 
probability or greater) related to the 
veteran's military service.  This 
includes indicating whether any current 
anxiety disorder is at least as likely as 
not proximately due to, the result of, or 
aggravated by any of the veteran's 
service-connected disabilities.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note that he 
or she has reviewed the claims file.  

4.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





